Citation Nr: 1423432	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  06-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served in the Michigan Army National Guard from June 1980 to August 1995.
This matter comes before the Board of Veterans' Appeals (Board) as the result of a July 2013 Joint Motion for Remand filed by the parties in the United States Court of Appeals for Veterans Claims (Court).  The parties remanded the matter after a December 2012 Board decision did not address the Veteran's inferred TDIU claim pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The parties recognize that the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan has not separately adjudicated the TDIU claim.  However, pursuant to Rice, a TDIU claim is part and parcel to an increased ratings claim.  In addition, the Veteran has waived RO consideration of any additional evidence submitted.  As a result, this matter is now before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered this matter, the Board believes the Veteran's claim must be remanded for further development.  

The July 2013 Joint Motion for Remand focused on the Board's failure to address TDIU in its December 2012 decision.  The Board notes that the Veteran has since submitted an October 2013 private employability evaluation regarding the Veteran's employability as the result of his service-connected disabilities.  However, the Board finds that a VA examination to assist in determining whether the Veteran is unemployable due to his service-connected disabilities is both necessary and warranted.   McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that the he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  If any records of identified treatment are found to be unavailable, this should be noted in the claims file and the Veteran should be advised of such.

2.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine whether the Veteran is unemployable due to his service-connected disabilities.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the October 2013 private employability evaluation submitted by the Veteran, and any other relevant medical records.

3.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


